NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             AUG 25 2016

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RAMIRO VELA,                                     No. 15-15432

               Plaintiff-Appellant,              D.C. No. 3:13-cv-00227-RCJ-VPC

 v.
                                                 MEMORANDUM*
LISA WALSH; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Ramiro Vela, a Nevada state prisoner, appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Vela failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent by changing his hypertension medication. See id. at

1057-60 (a prison official is deliberately indifferent only if he or she knows of and

disregards an excessive risk to an inmate’s health; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      AFFIRMED.




                                          2                             15-15432